UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

woe ee ee ee ee ee RH HK HX
UNITED STATES OF AMERICA :; ORDER
- V7 S118 Cr. 339 (PAC)
DAWDU MARRIOTT,
Defendant.
woe ee LL

WHEREAS, with the defendant’s consent, his guilty plea
allocution was made before a United States Magistrate Judge on
August 19, 2019;

WHEREAS, a transcript of the allocution was made and
thereafter was transmitted to the District Court; and

WHEREAS, upon review of that transcript, this Court
has determined that the defendant entered the guilty plea
knowingly and voluntarily and that there was a factual basis for

the guilty plea;

 

 
IT IS HEREBY ORDERED that the defendant’s guilty plea
is accepted.

Dated: New York, New York

Dated: October , 2019
iy

Se" eae Ff.
é Ebi oA,

SO ORDERED:

OD.
a
/ Lal fe Ce ofZ

HONORABLE PAUL A. CROTTY

UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 
